

	

		II 

		109th CONGRESS

		1st Session

		S. 300

		IN THE SENATE OF THE UNITED STATES

		

			February 7, 2005

			Ms. Collins (for

			 herself, Mr. Feingold,

			 Mr. Lugar, Ms.

			 Landrieu, Mr. Burns,

			 Ms. Murkowski, Mr. Bond, Mr.

			 Thomas, Mr. Cochran,

			 Mr. Santorum, Mrs. Lincoln, Mr.

			 Jeffords, Mr. Conrad, and

			 Mr. Leahy) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To extend the temporary increase in

		  payments under the medicare program for home health services furnished in a

		  rural area.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Medicare Rural Home Health Payment

			 Fairness Act of 2005.

		

			2.

			Two-year extension of temporary medicare payment increase for

			 home health services furnished in a rural area

			Section 421 of the Medicare

			 Prescription Drug, Improvement, and Modernization Act of 2003 (42 U.S.C. 1395fff

			 note) is amended—

			

				(1)

				in the section heading, by

			 striking one-year and inserting

			 temporary; and

			

				(2)

				in subsection (a), by

			 striking 2005 and inserting 2007.

			

